                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                                 CRIMINAL ACTION

    VERSUS                                                                   NO. 15-61

    HENRY EVANS                                                              SECTION “E”


                                     ORDER AND REASONS

        Before the Court is a motion for release pending appeal, filed by Defendant Henry

Evans. 1 The Government opposes Evans’ motion. 2 Evans filed a reply memorandum.3

For the following reasons, Evans’ motion is DENIED.

                                          BACKGROUND

        The background of this matter is set forth in the Court’s Order and Reasons

denying the original motions for release pending appeal filed by five defendants,

including Evans. 4 On May 29, 2019, Evans filed a Second Motion for Bail Pending

Appeal. 5 Evans asserts the issues ultimately raised in his appeal differ in significant ways

from the ones raised in his first motion for bail pending appeal and Fifth Circuit Court of

Appeals caselaw requires him to present the specific grounds for granting bail to the

district court for initial determination. 6 Evans adopts the arguments made in his Original

Brief on Appeal 7 and requests that the Court review the original brief submitted to the

Fifth Circuit on his behalf. 8 The Court finds all but one of the issues raised in the Second




1 R. Doc. 1822.
2 R. Doc. 1841.
3 R. Doc. 1851.
4 R. Doc. 1685.
5 Evans filed a Request for Ruling on this motion, in light of the impending oral argument in his appeal. R.

Doc. 1873.
6 R. Doc. 1822-1, at 1.
7 R. Doc. 1822-3.
8 Id. at 3, 5.

                                                     1
Motion for Bail Pending Appeal already have been raised by Evans 9 and addressed by the

Court, and, as set forth below, the Court has found its rulings on those issues do not raise

substantial questions of fact or law. 10 With respect to the issues already addressed by the

Court, the Court assumes Evans has filed this repetitive motion out of an abundance of

caution. The Court will address the one issue not already ruled on by this Court in

connection with the first Motion for Bail Pending Appeal, namely, the Court’s denial of

Evans’ request to cross-examine certain witnesses and present expert testimony at the

sentencing hearing.

                                             ANALYSIS

I.      The Appeal Does Not Raise Substantial Questions of Law or Fact Likely
        to Result in Reversal or a New Trial.

        Evans first argues his appeal raises substantial questions of law or fact likely to

result in reversal or an order for a new trial under 18 U.S.C. § 3143(b)(1)(B)(i) and (ii).

The first issue raised by Evans is that the Government’s evidence on Count 31 related to

patient “JoWi” shows the Government had mistaken the patient named in this count (also

named JoWi) for one of Evans’ patients with the same name and that the Government

offered no evidence to show that the JoWi who was Evans’ patient was not in fact under

his care. Nor, he argues, did the Government offer any other evidence of fraud by Evans

with respect to either JoWi. As a result, Evans argues the evidence was not sufficient to

sustain the conviction of Evans on this count.

        Second, with respect to Counts 43-46 related to patient “MaGr,” Evans argues the

Government’s evidence did not show that Evans knowingly “certified” the diagnoses put


9See R. Doc. 1608; R. Doc. 1440 incorporated therein.
10To show a question is a “substantial question of law or fact,” a defendant must show the question is one
which is “novel, which has not been decided by controlling precedent, or which is fairly doubtful.” United
States v. Valera-Elizondo, 761 F.2d 1020, 1023 (5th Cir. 1985) (citing United States v. Miller, 753 F.2d 19
(3d Cir. 1985)).
                                                    2
on the relevant form by another party and, as a result, there was no evidence of fraudulent

intent on his part; there was no reliable evidence that MaGr did not qualify for home

health care; and there was no evidence that Evans failed to provide the services for which

he billed Medicare. As a result, Evans argues there was not sufficient evidence to support

his conviction on these counts. 11

        Alternatively, Evans argues he is entitled to a reversal of his convictions because

the expert opinion of Dr. Lutz was not the product of reliable principles and methods,

making his opinion inadmissible and the evidence supporting conviction insufficient.

        To the extent Evans now seeks release on bail pending appeal because there was

not sufficient evidence to support his convictions on Counts 31 and 43-46, the Court has

fully addressed and rejected these arguments in its previous rulings and will not repeat

its reasoning here. 12 Similarly, with respect to the admissibility of the expert testimony of

Dr. Lutz, the Court has fully addressed and rejected this argument in its previous rulings,

and will not repeat its reasoning here. 13

        Evans has not met his burden of proving by clear and convincing evidence that he

is entitled to release on appeal on this basis. His appeal does not raise substantial

questions of law or fact likely to result in reversal or an order for a new trial.

II.     The Appeal Does Not Raise Substantial Questions of Law or Fact Likely
        to Result in a Reduced Sentence to a Term of Imprisonment Less Than
        the Total of the Time Already Served Plus the Expected Duration of the
        Appeal Process.

        Second, Evans argues his appeal raises substantial questions of law or fact likely to

result in a reduced period of imprisonment less than the total of the time served plus the

expected duration of the appeal process under 18 U.S.C. § 3143(b)(1)(B)(iv).


11 R. Doc. 1822-1, at 3–4.
12 See R. Doc. 1482, at 26–32; R. Doc. 1685, at 9–11.
13 R. Doc. 1482, at 60–70; R. Doc. 1685, at 30–31.

                                                        3
        To show a question is a “substantial question of law or fact,” a defendant must show

the question is one which is “novel, which has not been decided by controlling precedent,

or which is fairly doubtful.”14 A question is substantial if it is “close” or “very well could

be decided the other way,” meaning “the issue presented must raise a substantial doubt

(not merely a fair doubt) as to the outcome of its resolution.” 15 This determination must

be made “on a case-by-case basis.” 16

        Evans argues on appeal the Court’s denial of his request for an evidentiary hearing

in connection with sentencing denied him due process. 17 In reality, Evans made an oral

request during a post-trial telephone status conference that he be given the opportunity

to introduce testimony about loss calculations and, in particular, that he be allowed to call

Special Agent Krista Bradford on cross-examination and present expert testimony of his

own, at the sentencing hearing. 18 In the Minute Entry following the telephone status

conference, the Court ruled that “evidence relevant to the loss calculation had been

presented at trial, that the parties have had the opportunity to do extensive briefing on

the issue, and that, as a result, no live testimony will be allowed at the sentencing

hearing.” 19 The Court informed Evans he would be allowed to file supplemental briefing

on loss calculations by no later than Friday, September 21, 2018.” 20 The Court also

informed Evans that he would be allowed to proffer his own expert’s testimony about loss

calculations on the record. 21 Evans filed a supplemental brief. 22 On September 22, 2018,



14 United States v. Valera-Elizondo, 761 F.2d 1020, 1023 (5th Cir. 1985) (citing United States v. Miller, 753

F.2d 19 (3rd Cir. 1985)).
15 Id. (citing United States v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985)).
16 Id.
17 R. Doc. 1822-1, at 4; R. Doc. 1822-3, at 58.
18 R. Doc. 1502, at 1.
19 Id.
20 Id. at 2.
21 Id.
22 R. Doc. 1500.

                                                     4
Evans requested the Court reconsider its ruling. 23 His request did not raise any arguments

that could not have been raised in response to the motion in limine. The Court denied the

request for reconsideration on the record. 24

        On appeal, Evans now argues that he should have been allowed to present evidence

at the sentencing hearing showing his patients qualified for home health care, that he had

provided medical services to them, and the value of his services. To be entitled to release

pending appeal on this basis, Evans must first show the Court’s refusal to grant his request

raises a substantial doubt and could very well be decided another way. Evans argues this

Court’s ruling denying his request to present evidence at the sentencing hearing might

very well be reversed because he should have been allowed to cross-examine Special

Agent Krista Bradford and to present evidence at the sentencing hearing regarding the

legitimacy of his billings and the value of his services.

        In what appears to be an effort to excuse his failure to present this evidence at trial,

Evans now claims the Court prohibited him from doing so. To support his position, Evans

persists in misrepresenting the import of the Order and Reasons entered on September

26, 2016, 25 six months before the trial commenced on April 12, 2017. 26 He argues that, in

that order, the Court permitted him only “to put forth evidence of proper billings related

to the eight specific billings in the indictment,” 27 and not with respect to Abide billings.

The issue before the Court on September 26, 2016 was the Government’s Motion in

Limine to Preclude Introduction of “good acts” of the defendants. 28 The Government


23 R. Doc. 1506-2.
24 R. Doc. 1661.
25 R. Doc. 725.
26 Evans argued in his Motion to Reconsider Ruling that the Court specifically prohibited the defendants

from putting on “evidence regarding the admission of worthy patients into home health care” or “evidence
of specific instances of uncharged proper Medicare billing.” R. Doc. 1506-2, at 5. Evans has taken these
quotes out of context.
27 R. Doc. 1822-3.
28 R. Doc. 646.

                                                   5
sought to exclude specific acts, personally or professionally performed by the defendants,

that are “arguably probative of ‘good character.’” 29 Specifically, the Government sought

to exclude evidence that the defendants (1) referred patients to home health care who

were insured by Blue Cross or who had been patients in hospitals such as Touro and

Oschner, and (2) engaged in community service or other good works. 30 Evans filed an

objection to the motion in limine but only joined in the substance of the arguments made

by Barnes. 31 Barnes’ opposition merely asked the Court to defer ruling until trial but did

not address the merits of the motion in limine. 32 If Evans believed the Government’s

motion in limine sought to preclude him from introducing evidence at the trial of the

legitimacy of his billings and the value of services he rendered, he should have raised the

issue at the time rather than adopting the request for deferral made by Barnes. The Court

found that none of the crimes charged against Evans is a crime in which his character is

an element and that Rule 405(b) of the Federal Rules of Evidence clearly explains that

specific instances of prior good deeds may not be introduced. 33 The Court’s ruling had

nothing to do with Evans’ right to offer evidence at trial of the legitimacy of his billings

and the value of the services rendered with respect to, or beyond, the “eight specific

billings in the indictment.” Instead, Evans and the other Defendants were prohibited only

from introducing evidence of their referrals of patients from certain hospitals and their

good acts.




29 Id. at 1.
30 R. Doc. 646-1, at 4.
31 R. Doc. 687.
32 R. Doc. 659.
33 R. Doc. 725, at 7-8. The Court also mentioned that evidence of proper Medicare billing could not be used

to negate intent. R. Doc. 725, at 4.
                                                    6
        Evans further complains the “legitimacy of the billings listed in Exhibits 1421 and

1422 had not been discussed at trial,” 34 and that he did not have an opportunity to cross-

examine the Government’s witnesses about them. These exhibits were admitted into

evidence 35 during the testimony of Special Agent Krista Bradford. 36 Evans was not

prohibited from cross-examining Special Agent Bradford about the exhibits or from

presenting related evidence at the trial. In fact, Evans did cross-examine Special Agent

Bradford extensively, including questioning her about Exhibit 1422 and about patients

not named in the indictment. 37 Evans was not prohibited from cross-examining Special

Agent Bradford about the legitimacy of his billings or the value of the services he provided.

The witnesses called by Evans in his defense were the defendant himself, Dr. Eartha

Johnson, and Joycelon Brooks. 38 The Government made no objection to testimony by

Evans with respect to the legitimacy of his billings and the value of the services he

rendered. Dr. Johnson and Ms. Brooks were not asked to and did not offer any testimony

on these topics. The Government did not object to, and the Court did not prohibit Evans

from, calling additional witnesses. 39 Evans was not prevented from presenting evidence

that his patients qualified for home health care, that he had provided medical services to

them, or the value of his services.

        There can be no doubt that a defendant is entitled to a sentencing proceeding that

is fundamentally fair, 40 and this requires at a minimum “notice and opportunity for




34 R. Doc. 1822-3.
35 R. Doc. 1047.
36 R. Doc. 1432.
37 R. Doc. 1651, at 236–322, 357–59.
38 R. Doc. 1049.
39 Monique Barconey, a former employee of Evans, was called by the Government as a witness and also

questioned by counsel for Evans. It is likely Evans also would have called Ms. Barconey in his case if she
had not already been called by the Government. Evans did not question her about these topics.
40 Betterman v. Montana, 136 S. Ct. 1609, 1618 (2016).

                                                    7
hearing appropriate to the nature of the case.” 41 A sentencing hearing was conducted in

this case, and the calculation of the amount of loss was discussed at that hearing. As a

result, Evans’ objection is “to the form of the hearing, and more specifically, to the district

judge’s refusal to allow” 42 him to cross-examine Special Agent Krista Bradford and to

introduce testimony from his own expert at the sentencing hearing. Evans had an

opportunity to review his Pre-Sentence Report and to file formal objections to that report.

He could have filed affidavits and other exhibits in support of his objections at the

sentencing hearing. Evans did in fact file objections to the PSR. Evans received notice of

the sentencing hearing and an opportunity to participate. His due process rights have not

been denied.

        Furthermore, even if Evans could show the denial of his request to present

additional testimony at the sentencing hearing is doubtful, Evans would also be required

to show it is likely a different ruling would result in a reduced period of imprisonment less

than the total of the time served plus the expected duration of the appeal process. Evans

does not argue that a correct ruling would result in no imprisonment but only that it

would result in a reduced period of imprisonment less than the total of the time served

plus the expected duration of the appeal process.

        The Court allowed Evans to proffer the evidence he would have presented at the

sentencing hearing. 43 A transcript of the proffer made on October 26, 2018, is in the

record. 44 It has not been determined whether the Court would have allowed Barry Lee to

testify at the sentencing hearing under Daubert v. Merrell Dow Pharmaceuticals, Inc. 45



41 Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950).
42 United States v. Henderson, 19 F.3d 917, 927 (5th Cir. 1994).
43 R. Doc. 1579.
44 R. Doc. 1599.
45 509 U. S. 579 (1993).

                                                   8
Assuming that Lee’s testimony would have been allowed, Evans has offered no

explanation of how a ruling in line with his expert’s opinion would affect the calculation

of his sentence. To support an argument that a ruling in his favor would result in a

decreased sentence, Evans is required to explain the impact of a ruling in his favor on the

calculation of the sentencing guidelines.

        Evans received a well-below guidelines sentence of fifty months imprisonment on

September 25, 2018. 46 Evans filed his notice of appeal on October 4, 2018. 47 Evans self-

surrendered on January 28, 2019, 48 and has served a little over eight months of his

sentence. In his original motion, Evans asserts the expected duration of the appeal in this

case is 14 months. 49 Evans represents that oral argument on his appeal is set on November

6, 2019. 50 Based on Evans’ estimate of the duration of the appeal, it may be decided in the

next few months. Evans has not established that, even if the Court accepted the testimony

of his expert Barry Lee and reduced his loss calculation to $68,439, the lowest amount

suggested by Lee under his most favorable defense theory,               51   Evans’ sentence would be

reduced to a period of imprisonment less than the total of the time served plus the

expected duration of the appeal process. 52

        Finally, in his reply memorandum, Defendant argues the application of United

States v. Ricard 53 to his case “will could” likely reduce his sentence to a term of

imprisonment less than the total of the time already served plus the expected duration of


46 R. Doc. 1567.
47 R. Doc. 1547.
48 R. Doc. 1822-3, at 37.
49 R. Doc. 1608-1, at 10.
50 R. Doc. 1873.
51 R. Doc. 1599-3, at 3.
52 Evans’ base offense level was 6. He received a two point enhancement for mass marketing and a two point

enhancement for abusing a special skill and position of trust. A loss calculation of $68,439 results in a
Special Offence Characteristic for loss of more than $40,000 of an additional six points. This results in a
guidelines range of 21 to 27 months. R. Doc. 1271. Evans has served about eight and one-half months.
53 922 F.3d 639 (5th Cir. 2019).

                                                    9
the appeal process. 54 As the Government points out, Ricard involved a sentencing under

U.S.S.G. § 2B4.1(b)(1), while Evans is sentenced under § 2B1.1(b)(1). Fifth Circuit cases

under § 2B1.1(b)(1) have held that the Defendant bears the burden of proving he rendered

legitimate services and that Medicare would have paid for those services but for his

fraud. 55 Also, unlike Ricard, this Court found at sentencing that the fraud was “pervasive

and difficult to detect,” which shifted the burden to Evans to show the loss amount should

be offset by legitimate services. 56

                                         CONCLUSION

       Evans has not met his burden of proving by clear and convincing evidence that he

is entitled to release on appeal because his appeal raises substantial questions of law or

fact likely to result in a reduced period of imprisonment less than the total of the time

served plus the expected duration of the appeal process.

       New Orleans, Louisiana, this 15th day of October, 2019.


                        ______________________ _________
                                 SUSIE MORGAN
                          UNITED STATES DISTRICT JUDGE




54 R. Doc. 1844-2.
55 United States v. Mahmood, 820 F.3d 177, 194 (5th Cir. 2016); United States v. Ezukamma, 756 F. App’x
360, 375 (5th Cir. 2018).
56 R. Doc. 1662, at 155–56 (citing United States v. Hebron, 684 F.3d 554 (5th Cir. 2012)).

                                                  10
